Filed 12/20/21
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


 BRUCE H. SINGMAN,                        B307783

        Plaintiff and Appellant,          Los Angeles County
                                          Super. Ct. No. 20SMCV00748
        v.

 IMDB.COM, INC.,

        Defendant and Respondent.




     APPEAL from an order of the Superior Court of
Los Angeles County, Elaine W. Mandel, Judge. Affirmed.

       Bruce H. Singman, in pro. per., for Plaintiff and Appellant.

     Hueston Hennigan, Moez M. Kaba, Joseph A. Reiter and
Eunice Leong for Defendant and Respondent.

                       ____________________
      Attorney Bruce H. Singman sued and lost in the trial court.
Serving as his own attorney, he appeals his defeat. His brief on
appeal—there is only one, for he filed no reply—contains a table
of authorities. That table has one entry. That entry is section
904.1, subdivision (a)(1) of the Code of Civil Procedure, which
authorizes appeals from judgments. This section does not
impeach the trial court result.
      No other legal citations appear in this brief.
      We presume the trial court result is correct. (Jameson v.
Desta (2018) 5 Cal.5th 594, 608–609.) The one contesting that
result thus bears the burden of showing legal error. That
requires legal authority. Here we have none.
      This appellant’s brief effectively asks the appellate court to
become the appellant’s lawyer. A court cannot fairly embrace
this partisan role. An absence of legal authority forfeits an
appellant’s cause. (E.g., Gonzalez v. City of Norwalk (2017) 17
Cal.App.5th 1295, 1311.)
                          DISPOSITION
      We affirm the order and award costs to the respondent.
The motion to strike is moot.



                                           WILEY, J.
We concur:



             GRIMES, Acting P. J.          HARUTUNIAN, J. *

*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 2